29 A.3d 737 (2011)
208 N.J. 361
In the Matter of Keith O. MOSES, an Attorney at Law (Attorney No. XXXXXXXXX).
D-3 September Term 2011, 069111
Supreme Court of New Jersey.
November 3, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-086, concluding that KEITH 0. MSES of JERSEY CITY, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.3 (lack of diligence); RPC 1.4(b) (failure to communicate with client); RPC 1.4(c) (failure to explain matter to the extent necessary for client to make informed decisions); and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that KEITH 0. MSES is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.